DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 	Claims 1, 3-8, 10-36 are pending. Claims 13-36 are withdrawn. Claims 1, 3-8, 10-12 have been considered on the merits herein. All arguments and amendments have been considered.

New rejections of record necessitated by amendment 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sun (US2013/0280801 A1).
Sun teaches a composition for tissue regeneration comprising a decellularized extracellular matrix (dECM) derived from tissue, wherein the dECM is in the form of a hydrogel (0042, 0065, Ex. 1 and 2).  The tissue is selected from skin, heart, intestine, bone, dermis, urinary bladder, tendon, ligament, muscle, fascia, neurologic tissue, vascular tissue, vessel, liver, lung, kidney, cartilage, and/or any other suitable tissue (0006, 0030, 0031, 0049) and may be from a human or mammal including porcine including ALLODERM® and STRATTICE®, which are acellular dermal products from human and porcine, respectively (0006, 0030, 0031, 0050). The concentration of the dECM in the composition is taught to be 0.1-10% w/v including about 2%, 3% and 4% (0005, 0040, 0041, 0043, for example). 
Regarding claim 6, the dECM is treated with Triton X-100® (0083). 
Claim 7 is considered to be product by process type claims.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).

Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Owens et al. (US2010/0272782 A1).
Owens teaches a composition for tissue regeneration comprising a decellularized/acellular extracellular matrix (dECM) derived from tissue, wherein the tissue is selected from skin/dermis, fascia, pericardial tissue, placental tissue, cardiac valve tissue, ligament tissue, tendon tissue, arterial tissue, venous tissue, neural connective tissue, urinary bladder tissue, ureter tissue, and intestinal tissue (0006) and may be from a human or mammal including porcine (0006, 0014, 0021, 0039, Ex. 1). The concentration of the dECM in the composition is taught to be about 0.1%- about 4% w/v, including 3.8, 3.85, 3.9 and 4.0% (0078). 
Regarding claim 6, the dECM is treated with Triton X-100® (0108, Ex. 1). 
Regarding claim 7, the dECM is lyophilized, i.e. freeze-dried (0108, Ex. 1). 
Thus, the reference anticipates the claimed subject matter. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 4, 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US2013/0280801 A1) as applied to claims 1,6, 7 above, and further in view of each of Kutten et al. (IDS), Zang et al (IDS), Cortiella et al. (US 2011/0045045 A1, IDS), and WO2015/134618 A1.
Sun teaches a composition for tissue regeneration comprising a decellularized extracellular matrix (dECM) derived from tissue, wherein the dECM is in the form of a hydrogel (0042, 0065, Ex. 1 and 2).  The tissue is selected from skin, heart, intestine, bone, dermis, urinary bladder, tendon, ligament, muscle, fascia, neurologic tissue, vascular tissue, vessel, liver, lung, kidney, cartilage, and/or any other suitable tissue (0006, 0030, 0031, 0049) and may be from a human or mammal including porcine including ALLODERM® and STRATTICE®, which are acellular dermal products from human and porcine, respectively (0006, 0030, 0031, 0050). The concentration of the dECM in the composition is taught to be 0.1-10% w/v including about 2%, 3% and 4% (0005, 0040, 0041, 0043, for example). 
Regarding claim 6, the dECM is treated with Triton X-100® (0083). 

Sun differs from the claimed invention in that the references does not specifically teach tracheal mucosal tissue of claims 3-5; however, each of Kutten et al. (IDS), Zang et al (IDS), Cortiella et al. (US 2011/0045045 A1, IDS), and WO2015/134618 A1 teach a decellularized tissue matrix derived from tracheal mucosal tissue. 
Regarding claims 4, 5, and 7, WO618 teaches the tissue can be from human or porcine (0034) and the dECM can be lyophilized (0008).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use any tissue, including tracheal tissue, in the matrix of Sun to form a dECM composition for tissue regeneration given that decellularized tracheal extracellular matrices were known in the prior art and Sun teaches that and/or any other suitable tissue from human or mammal including pig can be used in their composition and the composition can be in hydrogel form. One of ordinary skill in the art would have a reasonable expectation of successfully making a tracheal dECM composition, as claimed, with tracheal tissue given the teachings of the prior art of record. 

Claims 8, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US2013/0280801 A1) in view of each of Kutten et al. (IDS), Zang et al (IDS), Cortiella et al. (US 2011/0045045 A1, IDS), and WO2015/134618 A1 as applied to claims 1, 3-7 above, and in further view of Badylak et al (US2014/0219963).
The references do not teach the limitations of claims 8, 10 and 11, however it should be noted that claims 8, 10, 11 are considered to be product by process type claims.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).

However, Badylak (‘963) teaches a composition comprising solubilized decellularized extracellular matrix (dECM) derived from a tissue in the form of a pre-gel (0012, 0014, 0015, 0041, 0053, 0055, 0070-0073) for tissue regeneration (0013).  
Badylak teaches that the tissue can be from any tissue of an animal including heart, liver, dermis, and intestine (0014) and can be isolated from human or pig (0014, 0047, 0056). 
Regarding claim 7, the dECM is obtained by lyophilization or pulverization after Triton X-100 treatment (0050, 0051). 
Regarding claims 12, Badylak does not teach the claimed viscosity, however they do teach the viscosity of the pre-gel can be controlled by varying the amount of water, i.e. varying amounts of water, acid, base, buffer or other diluents used to prepare the pre-gel (0070). 

Regarding claims 8, 10 and 11, Badylak teach processing the tissue and forming a pre-gel by treating the dECM with pepsin, i.e. a proteolytic enzyme in an acidic solution, specifically HCl (0052) and treating with a base (0053, 0084, 0086, 0088, for example) to raise the pH to between 7.2-7.8 to form the pre-gel (0053-0055).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the method of Badylak to form a composition in a pre-gel form for tissue regeneration using the dECM of Sun taken with the secondary references, given that dECM and decellularized tracheal extracellular matrices were known in the prior art and Badylak teaches that any tissue from human or pig can be used in their composition and the composition can be in pre-gel form. One of ordinary skill in the art would have a reasonable expectation of successfully making a pre-gel composition, as claimed, with tracheal tissue given the teachings of the prior art of record. 


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1631